BUETTNER, Judge,
dissenting:
¶ 1 The issue here is whether a medical doctor, admittedly licensed at the time he examined Claimant and issued a report, is competent to testify at trial if he is no longer licensed as a medical doctor.
¶2 Without any authority or persuasive logic, the majority holds the testimony incompetent. The only authority relied on by Claimant is Workers’ Compensation Court Rule 20 and 85 O.S. § 14. Section 14 defines “physician” as a person licensed by Oklahoma in several areas, including medical doctor. Rule 20 then allows expert testimony to be offered by a written medical report signed by a physician.
¶ 3 In this case, the IME was a licensed physician at the time of the examination of Claimant and at the time the medical report was signed. The medical report was therefore authorized to be admitted under Rule 20.
¶ 4 Appellant claims that the critical time to determine the witness’s competency is when the report is offered into evidence. Rule 20 makes no such distinction.
¶ 5 Claimant cites no rule or other authority that had the IME appeared at trial, his testimony would have been incompetent. A change in a doctor’s license status may occur for numerous reasons, including a move out of state, retirement, disciplinary proceedings, or death. The critical time for licensure is when the medical services are performed and, in the case of Rule 20, when the medical report is signed; not when the testimony is given.
¶ 6 Because the decision of the three-judge panel is supported by competent evidence, I would affirm.